                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Robert Lee Foster,                                      Civil Action No. 3:10-cv-1469-CMC

                          Plaintiff,
               vs.                                                    ORDER

Spartanburg County Police Department and
Crime Lab; Spartanburg County; Sheriff
Department Crime Lab of Spartanburg City;
Tony Fisher; Chuck Wright; Officer Mynlor
Beach; Sgt Ashley C. Harris,

                          Defendants.

       This matter is before the court on Plaintiff’s motion to reopen case, arguing he has been

falsely imprisoned by the South Carolina Department of Corrections because he has served 85%

of his sentence. ECF No. 29. Defendant appears to argue he has been held too long because his

prior convictions have now been expunged. Id. He also references another case he filed, a

Petition for Writ of Habeas Corpus, filed at C/A No. 9:14-cv-3853, in which the court granted

summary judgment for the Government and dismissed the petition with prejudice. [this was

Judge Cain’s case]

       Plaintiff’s original case brought pursuant to 42 U.S.C. § 1983, alleging improprieties in

the crime lab testing of the substances in his criminal case, was closed on September 27, 2010.

ECF No. 18. That case was dismissed because Plaintiff had three strikes under 28 U.S.C. §

1915(g) yet failed to pay the filing fee. Plaintiff appealed that dismissal, but the appeal was

dismissed for failure to prosecute. ECF No. 28.

       Plaintiff’s current motion requests his original § 1983 case be reopened. However, he

alleges new grounds for relief that appear to be unrelated to the original case. In addition, nearly
ten years have passed since the previous case was closed. It appears Plaintiff is attempting to

circumvent the three strikes rule, which would not allow him to file another case without paying

the filing fee, by requesting to reopen his old case. The court will not reopen the previously

closed case.1 Plaintiff’s motion is denied.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
March 25, 2020




1

 It also appears the grounds in his current motion to reopen challenge the constitutionality of his
continued incarceration after a state court conviction. Such a challenge would be barred in a §
1983 action by Heck v. Humphrey, 512 U.S. 477 (1994).
                                                 2
